Citation Nr: 1225575	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  10-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to October 1956.  He also had unverified National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The record raises the issue of entitlement to service connection for a heart disorder secondary to asthma.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, should service connection for asthma be granted on remand, this matter must be considered by the RO for appropriate consideration.  
 

REMAND

In September 2009, the RO denied entitlement to service connection for bronchial asthma.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Active duty service records show that the Veteran was discharged by reason of physical disability.  Specifically, he was found unfit for duty due to asthma, which was considered to have existed prior to entry on active duty and was not permanently aggravated by active duty.  

In his May 2009 claim, the Veteran reported that he contracted asthma while in Ft. Dix and that it got worse after he was shipped to Germany.  In subsequent statements, he reported developing asthma during service in Germany and that he did not have asthma prior to his period of active service.  

The Veteran's active duty service treatment records are considered fire-related and the claims folder contains only limited records.  The entrance examination is not available and as such, the Veteran is entitled to the presumption of soundness.  See 38 C.F.R. § 3.304(b) (2011).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

With regard to the question of whether asthma clearly and unmistakably existed prior to active service, the Board notes there is conflicting information.  That is, the Veteran denied that he had asthma prior to active service, whereas the in-service clinical abstract notes the Veteran had frequent episodes of asthma since age 16. See also Private medical records dated in 1998 note a history of asthma since age 15.  

The Veteran's DD Form 214 shows over 6 years of "other service" and in an August 2010 statement, the Veteran reported that he entered the National Guard in Atlantic City in 1947.  He stated that he went to 2 weeks of training every summer until he resigned in 1954.  He was drafted in to the regular Army in 1955.  

On review, it does not appear that efforts were made to obtain any available National Guard records.  These records are particularly relevant to the question of whether the Veteran's asthma pre-existed his period of active military service.  Indeed, in the Veteran's January 2010 notice of disagreement, he stated that VA should check his National Guard records and they would find no record of any asthma condition at all.  Thus, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).  The Board is further mindful that in cases where service records are unavailable, there is a heightened duty to assist the Veteran in developing the evidence to support his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should request all records (medical and/or personnel) relating to the Veteran's National Guard service from 1947 to 1954 from the National Personnel Records Center and all other identified sources.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Upon completion of the foregoing development and any additional development deemed appropriate, the AMC/RO must readjudicate the Veteran's claim of entitlement to service connection for bronchial asthma.  All applicable laws and regulations should be considered.  In this regard, the AMC/RO must determine whether there is clear and unmistakable evidence that asthma existed prior to service; and if so, whether there is clear and unmistakable evidence that it was not aggravated during service.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



